Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 was filed after the mailing date of the final rejection on 12/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 06/30/2021 is acknowledged. Claims 2, 6, 14, and 15 have been canceled and claims 4, 5, and 16-23. Claims 1, 3, and 7-13 are under examination in the instant office action. 
It is noted that the status of withdrawn claim 4 is incorrectly stated as “(Previously Presented)”. It should be corrected as “(Withdrawn)”.  

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/30/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitates the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of unit for the ratio between ZnO and sulfo polyerster in claim 1 can be interpreted in more than one way: based on weight, based on molar, based on 

To expedite the prosecution the unit of the ratio between ZnO and sulfo polyerster is given its broadest reasonable interpretations by the examiner in light of the specification in the 103 rejections as by weight.

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over George et al. (US 6,171,685 B1).
George et al. teach a water-dispersible polymer composition comprising a water-dispersible sulfopolyester comprised of residues of at least one difunctional dicarboxylic acid including difunctional dicarboxylic acid, at least one difunctional glycol poly(ethylene glycol), at least one difunctional sulfomonomer; about 20 to 40% by weight of filler or pigment such as CaCO3, TiO2, ZnO, etc.; and a wax and exemplified compositions comprising 62% by weight of sulfopolyester (45+17=62) and 38% by weigh of filler/pigment (35+3=38) (entire reference, especially abstract, column 3, line 59 through column 4, line 62, column 6, line 55-67, and column 9, line 54-57, and 
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [odor control]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
The limitations of instant claims 7-10 are directed to using a specific weight percentage (relative to a textile) of the claimed invention, a composition in form of an aqueous dispersion comprising ZnO and a sulfo polyester, to treat a textile (abstract of instant specification) and the limitations of instant claims 7-10 are construed as intended use. The intended use of the claimed composition, with a specific amount used relative to textile for treating a textile, does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
George et al. do not teach an embodiment comprising sulphopolyester and ZnO.
This deficiency is cured by the rational that it is generally considered to be prime facie obvious to substitute compounds each of which is taught by the prior art to be 
It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to modify example and replace iron oxide with ZnO. It is generally considered to be prime facie obvious to substitute compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose. Both iron oxide and ZnO are taught by George et al. as exchangeable pigments. The motivation for substituting iron oxide with ZnO flows from both having been used individually in the prior art, from both belonging to same category, and from them being recognized in the prior art as useful for the same purpose.  

Response to Applicants’ arguments:
Applicants argue that George et al. do not teach the claimed ration between ZnO and sulfo polyester.
However, this argument is not deemed persuasive. Although George et al. do not specifically state the ration between ZnO and sulfo polyester, a weight ratio between ZnO and sulfo polyester is calculated based the weight percentages of ZnO as filler/pigment (38% by weight) and sulfo polyester (62% by weight) to be 1.63:1 (62%/38%=1.63).
Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the .

Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jager Lezer (US 2004/0142831 A1).
Jager Lezer teaches a cosmetic composition such as a mascara in form of aqueous dispersion comprising at least one compound chosen from 1-30% by weight of film-forming polymers sulphopolyester prepared from diethylene glycol, cyclohexanedimethanol, isophthalic acid and sulphoisophthalic acid (bifunctional sulfo) and pigment including ZnO, iron oxide, etc., and exemplified a mascara in form of dispersion comprising 3% by weight of sulphopolyester (AQ 55 S from the company Eastman Chemical which is an aqueous dispersion), 8% by weight of black iron oxide, and qs water to 100 g (entire reference, especially abstract, paragraph 7, 31, 204, 205, 224, 230, 232, 256, 296, and example 1). The weight ratio between sulfopolyester and pigment is calculated to be 1:2.67 (3%/8%=1:2.67).
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [odor control]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

Jager Lezer does not teach an embodiment comprising sulphopolyester and ZnO.
This deficiency is cured by the rational that it is generally considered to be prime facie obvious to substitute compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose
It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to modify example and replace iron oxide with ZnO. It is generally considered to be prime facie obvious to substitute compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose. Both iron oxide and ZnO are taught by Jager Lezer as exchangeable pigments. The motivation for substituting iron oxide with ZnO flows from both having been used individually in the prior art, from both belonging to same 

Response to Applicants’ arguments:
Applicants argue that one of ordinary skill in the art of textiles would not look to Jager Lezer’s teachings for a cosmetic composition let alone expect that Jager Lezer’s cosmetic composition would exhibit odor control properties on a textile. 
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action (both rejection and response to argument), the claimed composition for odor control treatment on a textile is an intended use limitation and the intended use does not create a structural difference, thus the intended use is not limiting.

Applicants’ argument with regard to the significant odor reduction before and after 25 HL resulted from using claimed composition is basically the same as the previous argument, thus the response discussed in the office action dated 12/31/2020 on page 8 applies here as well and is not persuasive for reason discussed.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612